United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30938
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SUSAN MAJOR,
also known as Susan Boniol,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 3:04-CR-189
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Susan Major appeals her sentence following her guilty-plea

conviction for making false statements to a federally insured

bank, in violation of 18 U.S.C. § 1014.     Major argues that the

district court’s upward departure pursuant to U.S.S.G. § 4A1.3

was an abuse of discretion and unreasonable in light of the

factors that must be considered under 18 U.S.C. § 3553(a).        The

district court determined that Major’s offense level was 19, her

criminal history category was VI, and her guideline range was 63-

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30938
                                -2-

78 months.   The district court departed upward to an offense

level of 24 and imposed a sentence of 120 months.

     The district court explained that it was moving up

incrementally to the higher offense level because Major’s

criminal history score under-represented the seriousness of her

criminal history and likelihood for recidivism under U.S.S.G.

§ 4A1.3.   The court determined that Major has a consistent and

persistent history of fraudulent conduct, that she had previously

been on probation or supervised release on three occasions, that

she was on supervised release when she committed the instant

offense, and that she continued to be deceptive by lying to

investigating officers even after confessing to the instant

offense.   The court indicated a belief that Major’s behavior was

unlikely to change in the future and that Major had abused a

position of trust.

     We conclude that the district court’s decision to depart was

consistent with the objectives of 18 U.S.C. § 3553(a) and was not

an abuse of discretion.   See United States v. Zuniga-Peralta, 442
F.3d 345, 347-48 (5th Cir. Mar. 2006); United States v. Smith,

417 F.3d 483, 491-92 (5th Cir.), cert. denied, 126 S. Ct. (2005);

see also United States v. Saldana, 427 F.3d 298, 312-13 (5th

Cir.), cert. denied, 126 S. Ct. 810 (2005).

     AFFIRMED.